John Meader & William Tomlins plaint. agt Richard Martin Defendt in an action of the case for not paying to them or either of them the Summe of Fifteen pound in mony & Fifteen pound in English goods at mony price according to agreement under the hand & Seale of sd Martin bearing date the. 9th of October: 1675. and all other due damages according to attachmt datd xbr 23° 1676. . . . The Jury . . . found for the plaintifes Four pound mony and four pound goods at mony price & costs of Court; allowed twenty Seven Shillings four pence.